Citation Nr: 1417122	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for generalized anxiety disorder with depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a January 2008 rating decision, the RO granted an increased disability rating from 10 percent to 30 percent for the service-connected acquired psychiatric disorder effective January 5, 2007.  In a September 2008 rating decision, issued after the Veteran submitted a February 2008 Notice of Disagreement, the RO further increased the 30 percent disability rating to 50 percent, effective January 5, 2007, for the acquired psychiatric disability, characterized as a generalized anxiety disorder with depression.  Regardless of the RO's actions, the issue remains before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2010, the Veteran submitted a claim of entitlement to a TDIU.  In a November 2010 rating decision, the RO denied the TDIU claim.

In a December 2011 decision, the Board denied a disability rating in excess of 50 percent for the psychiatric disability, and the Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court adopted a Joint Motion for Remand (JMR).  In the JMR, the Secretary of VA and the appellant (the parties) explained that the Board: (1) should have considered the TDIU claim in its December 2011 decision, see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); and, (2) that the Board based its decision on the fact that the Veteran lacked specific symptoms as listed in the rating criteria which is prohibited under Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

As a result of the directives set forth in the JMR, the Board remanded the case back to the RO for additional development of the record in January 2013.  Thereafter, in a May 2013 decision, the Board granted entitlement to a 50 percent rating from December 26, 2006 to January 5, 2007, and denied entitlement to a rating greater than 50 percent for the entire appellate time period.  Pursuant to a December 2013 JMR, a December 2013 Court Order remanded the above-listed issues to the Board for action consistent with the terms of the joint motion.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder with depression is manifested by symptoms such as anxiety, depression, loss of interest, sleep impairment, irritability, anger outbursts, concentration problems, memory problems, and suicidal ideation, all resulting in social and occupational impairment with reduced reliability and productivity.

2.  The Veteran meets the percentage requirements for TDIU, as he has a single service-connected disability rated at 60 percent or more.

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for generalized anxiety disorder with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400 (2013). 

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in December 2008 (as to the anxiety disorder), April 2010 (as to the TDIU), and February 2013 (both) fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In an April 2013 statement, the Veteran explicitly denied any private treatment for his claimed disabilities.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As such, the Board finds that the evidence of record is sufficient to adjudicate the claims on appeal.

With respect to the Veteran's claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The claim was remanded in January 2013, in part, to afford the Veteran VA compensation and pension examinations.  Requests for those examinations were initiated on his behalf; however, in March 2013, the Veteran indicated his refusal to attend such examinations.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).

Based on the association of VA treatment records, attempts to schedule the Veteran for VA examinations, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, in VA mental health records from 2010 the Veteran refers to applying for disability retirement.  Although the Veteran was not working during that time period, he was using up all of his sick leave before retirement; thus, he was still employed with the United States Postal Service and therefore was ineligible to receive such benefits.  There is no indication from the record that the Veteran attempted to obtain disability retirement once he was legally retired, and there is no indication in the record that he is in receipt of such benefits.  Moreover, the Board finds it significant that after two appeals of prior Board decisions to the Court that the Veteran and his representatives have not objected to the failure to obtain these records, further suggesting that the records would be of no benefit to the proper adjudication of the Veteran's claims.  Thus the Board is not obligated to remand for development in this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Currently the Veteran's disability rating is 50 percent for generalized anxiety disorder with depression under DC 9400.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9400 (2013). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

VA outpatient treatment records date back to December 2006.  At that time, the Veteran appeared fidgety and nervous.  He complained of difficulty sleeping and staying asleep.  After much prodding, he reported that he was going through a divorce and had less contact with his child.  He had been forced to move to an apartment and had financial concerns.  He had problems focusing at work and tasks needed to be repeated due to forgetfulness.  Nonetheless, the Veteran appeared well-developed, well-nourished, and alert and oriented times three.  He appeared in no acute distress.  The Veteran's judgment, insight, recent memory and remote memory were considered good.  Mood was depressed.  The Veteran was observed to be fidgety, nervous, looking down, and he reported being ashamed of being depressed.  The assessment was uncontrolled depression, but at that time the Veteran did deny suicidal and homicidal ideation.  Celexa was prescribed.

In a January 2007 VA progress note, the Veteran was followed up for depression.  He stated that he had not noticed any improvement or worsening of his symptoms.  The diagnoses included depression and anxiety, situational, due to divorce.

During a March 2007 VA mental health follow-up, the Veteran reported that he was feeling overwhelmed over the last several months.  He described frequent worry about the future and health problems related to his new diagnosis of hepatitis C.  He also described some rumination.  He also mentioned feelings of isolation as he had been separated from his wife for two years and his only close contact was through occasional visits to see his son and daughter.  He complained of frequent nightmares, but denied any significant avoidance symptoms or significant activation symptoms.  He also reported stress at work, explaining that his supervisory position led to significant irritability, frustration, and agitation for much of his day.  He stated he could be quite verbal with his employees when they were not performing adequately, but he had never been violent and had never had problems controlling his temper with resulting disciplinary action.  He acknowledged fairly new difficulty with concentration.  He denied any ritualistic or compulsive behavior.  The examiner noted that the Veteran had no history of panic attacks or manic psychotic symptoms.  The Veteran described no problems with activities of daily living.  Upon mental status examination, the treatment provider noted that the Veteran was dressed and groomed appropriately, as well as being pleasant and cooperative.  There was no abnormal eye movement or gestures and eye contact was generally good.  Speech was within normal limits in rate, tone, and volume, and no latency was present.  Mood was "nervous initially, but ok now" and affect was mostly congruent with a normal range.  The Veteran denied suicidal or homicidal intent and no audio or visual hallucinations were present.  Thought processes were linear, coherent, and goal directed, and associations were tight.  Insight and judgment were limited.  He was alert and oriented times four and it was thought the Veteran was of average intelligence.  The diagnosis was generalized anxiety disorder, depressive disorder, rule out dysthymia, and rule out major depressive disorder.  The assigned GAF score was 60.

During May and June 2007 VA mental health follow-ups, the examiner noted improved socialization, an improvement in the level of anxiety, and improvement in ruminations.  The Veteran continued to report trouble with focus, concentration, and fatigue.  In a late-May note, the Veteran endorsed worsening trouble with focus and concentration and much worse ruminations.  Upon mental status examination, the treatment provider noted the Veteran was dressed and groomed appropriately.  There were no abnormal eye movements or gestures and eye contact was generally good.  Speech was within normal limits in rate, tone, and volume, and no latency was present.  Mood was "frustrated...worried" or "upset" and affect was mostly congruent with a normal range.  The Veteran denied suicidal or homicidal intent and no audio or visual hallucination were present.  Thought processes were linear, coherent, and goal directed and associations were tight.  Insight and judgment were limited.  He was alert and oriented.  The diagnosis was generalized anxiety disorder, depressive disorder, rule out dysthymia, and rule out major depressive disorder.  The assigned GAF score was 55.

In a May 2007 statement, the Veteran reported that he had been diagnosed with hepatitis and since then had experienced increased anxiety and depression symptoms.  He stated that he could not sleep well and felt tense.  He reported constant worry affecting his performance at work and his behavior when dealing with people in general.  He had lost interest in coming to work and could not concentrate on any task without going back to his health problems.  He reported that he had lost respect for his life and did not care what happened to him.  He was prescribed antidepressants and sleeping pills, but they did not help.  He was concerned about the future of his family and how much longer he would be able to live.  He also indicated he had no patience and that he reacted aggressively to people or situations at work and in his personal life, so he tried to stay away from dealing with other people.

In September 2007, the Veteran was admitted to a VAMC overnight.  The discharge summary noted that the Veteran presented with increasing symptoms of irritability, depressed mood, insomnia, and ruminative thought process.  He reported normal appetite, libido, and that he was able to perform his job, but he had impairment in concentration while reading.  He reported enjoyment in interacting with his family.  Upon mental status examination, the examiner found the Veteran was dressed casually and was well groomed.  He had reasonable eye contact with no psychomotor retardation or agitation.  His speech was spontaneous and normal in rate, rhythm and tone.  His mood was "nervous" and his affect was dysphoric.  He had suicidal ideas but no specific plans or intent.  He harbored thoughts of harm towards a work colleague, but denied homicidal ideas towards others.  His thought processes were linear and goal-directed and he denied hallucinations in any modalities.  His insight was good.

The September 2007 discharge summary noted that the Veteran reported "being overwhelmed" ever since the onset of stressors, which included separation from his wife, conflict with his supervisor from work, and recent diagnosis of hepatitis C.  The Veteran denied any racing thoughts, panic, or symptoms suggestive of a manic episode.  He reported having had several trials of antidepressants, but only currently took them on an as-needed basis.  A suicide risk assessment included the Veteran's denial of any current suicidal or homicidal ideation, and he also denied a history of violence.  Upon discharge, the day after admission, the Veteran was alert, oriented, dressed appropriately, and cooperative with a fair amount of eye contact and no abnormal psychomotor activity noted.  Speech was normal in rate, volume, and content.  Thoughts were linear and logical with tight associations.  The Veteran was not hallucinating or delusional.  He was not deemed to be imminently suicidal or homicidal.  His insight was partial.  It was noted that the Veteran was admitted and watched over the night and had not shown any agitation or suicidal or homicidal behavior.  He was deemed stable for discharge.  GAF on admission was 50 and 55 at discharge.

During a September 2007 VA examination, the Veteran reported a history of anxiety and worsening depressive symptoms.  At the time of the examination, the Veteran had worked for the Postal Service for about 24 years.  He was a supervisor in a management role.  He had a history of being a very diligent worker and often worked over 12 hours a day.  He indicated that he continued to work, but recently had started to take perhaps one to two weeks of sick time because of his mood difficulties and overwhelming stress.  Much of his stress was related to conflict with a new supervisor and, significantly, the Veteran reported that he did not have past problems with other supervisors.  As a result of the new supervisor, the Veteran reportedly had periodic verbal anger outbursts towards others at work.  He stated he got along with his two daughters and saw them on weekends.  He did not have much in the way of social interactions and he had no close friends because most of his friends and family were in Puerto Rico.  He reported getting along with his family and that he spent most of his time doing solitary activities.  He also indicated that he attended church.  Upon mental status examination, the examiner noted that the Veteran's mood was significantly dysphoric and anxious, and he displayed mild psychomotor agitation.  There was no impairment of thought processing or communication and no delusions or hallucinations.  Eye contact was mildly impaired.  His behavior was appropriate and he denied any problems with homicidal thinking.  He reported recent suicidal thoughts leading to his psychiatric admission a few days ago.  He asserted he had no current active suicidal thoughts and no intent to act on any such thoughts.  He did adequately with personal hygiene and basic activities of daily living.  The Veteran was fully oriented.  He indicated some mild memory difficulty and complained of being more forgetful and relying more on written or electronic reminders.  He had no obsessive-compulsive behavior.  Speech was within normal limits and there were no panic attacks.  The Veteran endorsed chronic, daily symptoms of depression, including irritability.  He reported that he would sometimes throw or break something at home.  His sleep was poor and he was having significant problems with insomnia and frequent awakening.  With medication, he got about five hours of sleep, but often still felt tired.  The diagnoses were depressive disorder and generalized anxiety disorder.  The examiner noted that he continued to have significant problems with anxiety and depression.

In VA mental health notes dated from September 2007 to May 2008, the treatment provider noted that the Veteran was being treated for generalized anxiety disorder and a major depressive disorder that was in partial remission.  The Veteran reported that he continued to be invested in relationships and was spending time with his daughters.  Upon mental status examination, the examiner noted the Veteran was dressed and groomed appropriately with polite and cooperative conversation.  He was alert and oriented.  There was no abnormal eye movement or gestures and eye contact was generally good.  Speech was normal as to limits, rate, tone, and volume.  Mood was "alright" and affect was congruent.  The Veteran denied suicidal or homicidal intent and no audio or visual hallucination were present.  Thought process was linear, coherent, and goal-directed.  Insight was good.  The diagnosis was generalized anxiety disorder and major depressive disorder.  The assigned GAF scores were between 55 and 57.

VA progress notes indicate the Veteran was hospitalized for psychiatric care at the Salem VAMC for thirteen days in August 2009.  In an August 2009 VA progress note, the Veteran reported that he had been "very depressed."  He stated that he was working and having problems with a female boss including a one week suspension from work.  He reported feeling increasingly depressed, with poor energy, "zero" motivation, and poor and fragmented sleep.  He had been contemplating committing suicide and had finally made his mind to buy a gun and "get over with it."  He reported feeling hopeless and stated that he did not have much support from his friends or family.  He reported significant ruminations and nihilistic thinking.  He denied symptoms suggestive of mania/hypomania, psychosis, thought broadcasting, withdrawals or paranoia.  On mental status examination, the Veteran was dressed and groomed appropriately with evidence of significant psychomotor retardation, poor eye contact, normal speech, "wound up, suicidal and depressed" mood, and congruent affect.  The Veteran reported suicidal ideations with a plan of buying a gun and shooting himself.  He denied homicidal ideation.  His thought processes were linear, logical, coherent, and goal directed.  He denied any auditory or visual hallucinations and his insight continued to be good and judgment intact.  The diagnoses were major depressive disorder, severe with suicidal intent, and generalized anxiety disorder.  The assigned GAF score was 30.

In an August 2009 VA discharge summary, the treatment provider noted that the Veteran's mood had improved.  He was feeling quite happy and was very hopeful about his future.  His affect was bright, euthymic, and cheerful with full range.  He was not having any suicidal ideation or any other psychotic, manic, or paranoid symptoms.  The examiner reported that during the Veteran's hospitalization, his mood improved considerably.  He was seen by the team every day and the rest of the hospitalization was basically without any episode.  At the time of his discharge, he was not suicidal, homicidal, or psychotic.  The diagnoses were major depressive disorder and adjustment disorder with depressed mood.  The assigned GAF score was 58 on discharge.

In an August 2009 letter, the Veteran reported he had a chronic anxiety disorder, depression, suicidal thinking (two hospitalizations), and sleeping disorder with thoughts of hurting others, memory problems of tasks, work assignments that had led to repercussions at work and increased depression and anxiety, voices telling him to kill himself, and loss of appetite.

In an August 2009 VA follow-up, the treatment provider noted that the Veteran was admitted to the hospital with complaints of worsening depression.  During the hospitalization his medications were changed and he reported significant improvement in his depressive symptoms since his discharge from the hospital.  He reported that he was more relaxed and more stable.  He indicated that he enjoyed reading and exercising.  He denied any side effects from current medication and was able to sleep and eat fairly well.  He also denied any suicidal or homicidal ideas or plans or any other psychotic symptoms.  Upon mental status examination, the treatment provider noted that the Veteran was casually dressed, cooperative, and pleasant as well as alert and oriented.  His attention and concentration were intact and he had a euthymic mood without irritability, sadness, or anxiety.  His affect was full and reactive and his speech was regular in rate and rhythm.  His thought processes were linear, logical, and goal-directed and he denied any obsessions, delusions, paranoia, or other thought abnormalities.  The Veteran denied any audio or visual hallucinations.  He also denied suicidal or homicidal ideas or plans.  His insight was present and his judgment was good.

Submitted employment records include a January 2010 letter from that Office of Personnel Management that indicated that the Veteran claimed to be disabled due to Major Depressive Disorder and Generalized Anxiety Disorder.  The letter concluded, "In reviewing your medical records, we have found you to be disabled for your position as a MGR IN-PLANT SUPPORT (BUILDING EQUIPMENT MECHANIC), due to Severe Major Depression; and Generalized Anxiety Disorder."  The letter was signed by a "Legal Administrative Specialist."  Accompanying documents included a September 2009 statement of disability by the Veteran, which reported lack of concentration, lack of focusing on attention to detail, poor attendance, and disciplinary action as examples of how his disease interfered with performance of his duties, his attendance, and his conduct.  The Veteran also reported lack of appetite, lack of sleep, panic attacks, lack of motivation and suicidal thinking.  Also included was an October 2009 statement from the Veteran's supervisor, which noted that she stopped assigning him tasks because, "ether he doesn't come to work or can't understand or complete the task."

At a March 2010 VA mental health follow-up appointment, the Veteran reported that he had been compliant with his medications.  He stated that his mood had been getting better as the weather improved.  He reported that he was supposed to go to Puerto Rico, but his plans had been delayed until June because one of his daughters was getting married in June.  He reported that these days he felt that his stress level had gone down because he was not working.  He reported sitting at home with more time to himself and taking care of chores.  He stated that as the weather improved he would do more outdoor activities.  He denied any active suicidal or homicidal ideations, intent, or plan.  He reported that his mood got sad at times, but he was able to bring it back and that it was generally short lasting.  The mental status examination revealed no evidence of any psychomotor abnormality.  Gait was normal.  No extraocular movements were observed.  Mood was described as "has been getting better but still feels down at times but it doesn't last too long."  Affect was mostly euthymic, with normal range.  No lability was seen.  There were no auditory or visual hallucinations reported.  The Veteran denied any active suicidal or homicidal ideations, intent or plan.  Judgment and insight seemed to be good.  The diagnoses were: (1) major depressive disorder, recurrent, without psychotic symptoms, doing well with the medications; and (2) generalized anxiety disorder.  The GAF score was 55.

During a May 2010 VA examination, the examiner noted that the Veteran was hospitalized in August 2009, due to ongoing problem with his supervisor at work.  It was reported that he was suspended and after he went back to work his psychiatry notes indicated that he was dealing with the situation adequately.  He was coping with it better than before and he was able to ignore it most of the time, though it would still upset him at times.  The Veteran chose to take disability retirement and had been using up his left-over vacation and sick time since January 2010.  Some records indicated he had had less stress in his life since that time.  Overall, the examiner opined that the Veteran seemed to have functioned quite well at work for many, many years, until this one particular supervisor came on and created a lot of increased stress and frustration.  Therefore, the Veteran had demonstrated a history of being able to work, and this was not an issue of the Veteran's mental health symptoms making him unable to work, but more of a specific interpersonal difficulty with one particular supervisor.  The Veteran reported that his wife and two daughters still lived in the area and he visited them at times.  He reported some limited social interactions, including a female friend and neighbors he would see occasionally.  He preferred to spend time alone, but he enjoyed reading, listening to the radio, and watching television.  He ran his own errands and took care of household tasks.  Upon mental status examination, the examiner noted the Veteran's affect was generally within normal limits.  His mood appeared mildly dysphoric and mildly anxious.  There was no impairment of thought processing or communication nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  The examiner noted that the Veteran's records seemed to indicate that he had not been having significant suicidal thinking; however, at that time, the Veteran reported that suicidal thoughts had occasionally crossed his mind, but he was not presently feeling that way and denied any intent to act on them.  He reported that reading the Bible helped lift him out of these thoughts and that thoughts of his family served to prohibit such suicidal behavior.  He denied homicidal thoughts.  He did adequately with maintaining personal hygiene and basic activities of living.  He continued to report some mild short-term memory difficulties, such as needing to write things down or set an electronic alarm to help remember things.  He reported that his wife would remind him of things as well.  He had no obsessive-compulsive disorder.  There were no panic attacks.  The Veteran reported frequent anxiety, but stated that his medication helped.  The Veteran described some ongoing, periodic impulse control difficulties.  He continued to have periodic anger outburst towards his family.  He stated that over a year ago he "tore up" his apartment in a fit of anger.  He reported that last month he had missed his medication and was off of that for a couple of days and destroyed his mattress in a fit of anger.  Sleep appears limited to that described in the last exam.  The diagnoses were depressive disorder and generalized anxiety disorder.  The assigned GAF score was 55.

In May 2010, the Veteran's wife submitted a letter indicating that she has been separated from the Veteran.  She stated that the Veteran had violent moments when he would yell for no reason and break articles in the home.  His children were afraid of him.  She stated that she called him on a regular basis and sometimes stopped by to see him when he did not answer her calls.  She reported that many times she had found him in a state of confusion, not knowing the day or time, not eating, bathing or sleeping.

In VA progress treatment records dated from March 2010 to October 2010, the Veteran reported that since he had stopped working his stress level had gone down.  He indicated that his mood got sad at times, but he was able to bring it back and it was generally short lasting.  Upon mental status examination, the treatment provider found that the Veteran had no evidence of psychomotor abnormality, no extraocular movements were observed, and his mood was described as "getting better but still feels down at times."  Affect was mostly euthymic and no auditory or visual hallucinations were reported.  He denied any active suicidal or homicidal ideations, intent, or plan.  His judgment and insight seemed good.  The diagnoses were major depressive disorder without psychiatric symptoms and generalized anxiety disorder, with an assigned GAF score of 55.  During the October 2010 VA follow-up, the Veteran reported fleeting suicidal thoughts, but that they went away when he read the Bible.  Additional VA outpatient mental health treatment records from October 2010 through January 2013 were obtained and added to the Veteran's Virtual VA file.  These records showed continued treatment for depression and anxiety, with essentially the same findings on mental status examinations.  For example, a May 2011 VA mental health follow-up report indicated no evidence of any psychomotor abnormality.  Gait was normal.  There were no extraocular movements observed.  Mood was described as "down, low."  Affect was dysphoric, he was tearful during the interview talking about his ex wife and anger problems.  There were no auditory or visual hallucinations reported.  The Veteran denied any active suicidal or homicidal ideations, intent, or plan.  Judgment and insight seemed to be good. The GAF score was listed as 50 to 55.

An October 2011 mental health follow-up report noted the Veteran's complaints of "seeing people that aren't there sometimes," dark people that he can't recognize or hear.  He denied any auditory hallucinations and there were no command hallucinations.  The Veteran felt "paranoid" that people were out to get him, which made him anxious.

By January 2012 the GAF score had climbed back to 55 and the Veteran's medications were changed.  In April 2012, the Veteran reported that he was doing better with sleep.  Mental status examination revealed that the Veteran was appropriately dressed and groomed.  He had fairly good eye contact, and his attitude was cooperative.  No acute paranoia was evident.  Psychomotor activity was within normal range.  Anxiety level was normal.  Affect was in the fair range, appropriate to a euthymic to slight dysthymic mood.  Thought processes were logical, linear, and coherent, with normal speech in tone, cadence and pitch.  Thought content revealed no suicidal or homicidal ideation, nor any acute preoccupations.  Perceptions revealed no audio or visual hallucinations and there were no apparent delusions/illusions or active paranoid processes.  The Veteran was fully alert, oriented, and otherwise grossly intact.  Judgment/Insight was deemed fair.  The assigned GAF score was 55.

In a December 2012 VA mental health progress report, the Veteran noted that he was nervous, which he attributed to having too much time on his hands since he had stopped working.  Mental status examination was similar to that of January 2012.

As discussed above, the Veteran was scheduled for a VA examination in March 2013, but failed to appear.

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his generalized anxiety disorder with depression as shown during the VA examinations, treatment records, and in statements by the Veteran and his then wife, do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent.  See 38 C.F.R. § 4.7 (2013).  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are for the most part consistent throughout the pendency of this appeal or, to the extent that they are not consistent, would warrant a rating less than 50 percent.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  

In nearly every mental health report, as well as both VA examinations of record, the Veteran has reported, and the examiner has noted, anxiety, nervousness, depression, worry, difficulty sleeping, and irritability.  In addition to these core symptoms, the Veteran has also had occasional periods of inability to control his anger, according to his then wife and his own statements.  The Veteran also reports memory impairment, suicidal ideation, loss of interest, forgetfulness, and lack of concentration, although these symptoms were not typically identified on mental status examinations.  The record reveals that the Veteran has tried numerous medications to control his anxiety and depression.  The medications appear to help somewhat, although the Veteran has had to discontinue some of the medications due to side effects.  The totality of the evidence shows that the Veteran has mood swings.  When his mood is down, he has crying spells and feels helpless and hopeless, but he manages to overcome these symptoms in time, and has reported that reading the bible helps.

In addition, the Veteran does not display obsessional rituals which interfere with routine activities; exhibit illogical, obscure, or irrelevant speech; report spatial disorientation; or exhibit neglect for personal appearance or hygiene; or inability to establish and maintain effective relationships.  The Board recognizes that the Veteran has problems with irritability and anger outbursts, but these are not accompanied by periods of violence against others, although there are reports of property damage to items in his home.  To the extent that the Veteran experiences periods of depression or episodes of panic, they do not affect his ability to function independently.  During his overnight hospitalization in September 2007, the Veteran reported thoughts of harming a co-worker, but by the time of his release the next day he denied any such thoughts currently and the evidence of record shows no evidence that he was ever considered a danger to his co-workers or the public.  The Board recognizes that the Veteran's then wife reported periods of disorientation, but such findings have not been found by medical professionals during the vast majority of treatment visits or during his VA examinations.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's generalized anxiety disorder with depression symptoms do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board recognizes that the Veteran took disability retirement from the post office after having worked there for over 25 years.  Pursuant to the instructions of the December 2013 JMR, the Board has considered the findings of the January 2010 employment record indicating that the Veteran was unable to perform his job due to psychiatric disabilities.  As noted above, the January 2010 letter was signed by a "Legal Administrative Specialist."  There is no indication that this individual had more than a layperson's knowledge of medicine and it is unclear on what evidence the determination of disability was based.  The letter referenced the Veteran's "medical records" and, as noted above, the Veteran has denied treatment for his psychiatric problems other than through VA.  To the extent that additional medical records exist other than his VA treatment records the Veteran has failed to provide authorization to obtain these records, despite multiple requests to do so, or specific indication as to additional federal records that VA could obtain with authorization.  Given the complex nature of determining the Veteran's ability to continue his work at the Postal Service or otherwise, the Board affords far greater probative value to the findings of the May 2010 VA examiner, a clinical psychologist, who concluded that the Veteran's problems at work were primarily due to a single supervisor, as evidenced by his many years of being able to work diligently and effectively prior to that supervisor's involvement in his work situation.  The VA examiner considered the Veteran's representations and the VA treatment evidence of record in rendering his conclusions.  As there is no indication on what "medical evidence" the January 2010 letter finding the Veteran to be disabled for his position at the Postal Service or suggestion that the letter was prepared by an individual with medical training and experience (other than as an administrator in a disability determination department), the Board affords far greater probative weight to the findings of the May 2010 VA clinical psychologist.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also generally Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not rely on its own unsubstantiated medical conclusions).

In addition, the Board acknowledges that there is evidence of record indicating that certain psychiatric symptoms may have contributed to his occupational difficulties and problems with his supervisor.  That said, the Veteran's generally consistent history of employment during the appellate time period indicates that while his psychiatric symptoms may affect his overall productivity levels, he has been able to function in an occupational environment and retain employment for an extended period of time, other than under the supervision of the individual discussed above.  Again, the May 2010 VA examiner concluded that the Veteran's ultimate separation from employment was due to personality conflicts with one specific supervisor, rather than an indication that the Veteran's psychiatric problems being the primary cause.  As such, while the Veteran may have some level of occupational impairment due to his generalized anxiety disorder with depression symptoms, the Board finds that based on the Veteran's work history he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating currently assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran's anxiety and depression problems have resulted in his separation from his wife and a limitation of his ability to see his children.  In addition, with respect to his other relationships, the Veteran prefers to spend time alone.  Thus, the Veteran does have some social impairment due to his generalized anxiety disorder with depression.  That said, the Veteran has reported attending church and that he did not spend much time with friends because most of his friends lived many miles away, in Puerto Rico.  The Veteran has stated on multiple occasions during the appellate time period that he enjoys interacting with his family and that thoughts of his family keep him from acting on any fleeting suicidal ideation he experiences.  The evidence of record also indicates that the Veteran retains the ability to perform activities of daily living, such as shopping, which indicate that he is able to interact with others in a social setting.  The Board observes that the Veteran was a supervisor in his position at the post office, which speaks to an ability to interact with others on a social level.  Indeed, on multiple occasions the Veteran has stated that the employees he supervised loved him.  As such, while the Board acknowledges some degree of social impairment, as exhibited by his preference to spend time alone and anger problems around others (primarily his family and occasionally at work), the Veteran maintains a relationship with his family and is able to interact with the public in the normal course of daily life, such as during shopping, church attendance, or similar activities.  The Board certainly is sympathetic to the social difficulties experienced by the Veteran and any associated effects felt by his family and friends; however, the Veteran does retain the ability to function in both the home and his community.  As such, while the Veteran may have significant social impairment due to his generalized anxiety with depression symptoms, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He does have deficiencies in these areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 50 percent rating.  For example, the Board acknowledges that the Veteran has reported on multiple occasions that he has occasional suicidal ideation and that he was hospitalized overnight in September 2007 and for 13 days in August 2009 for these symptoms.  On each of these occasions, however, by the end of his stay he denied suicidal ideation and in general he has reported that thinking about his family and/or reading the Bible prevent him from following through with any transitory or intermittent suicidal ideation.  Such manifestations are among the criteria for a 70 percent rating.  The Veteran's overall manifestations and level of impairment repeatedly noted in the record are otherwise commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech is not illogical, obscure or irrelevant.  He is not in a near-continuous state of panic or disorientation.  Although he reports some impairment in concentration, his thought processes and communication are overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have some social impairment, but enjoys his relationship with his family and is able to interact with others in normal social situations.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for anxiety reaction, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected anxiety reaction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's generalized anxiety disorder with depression with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety, depression, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, increased startle response, memory problems, and suicidal ideation.  The current 50 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9400 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Entitlement to TDIU

The record shows that the Veteran stopped working at some point during the appeal period.  The Veteran has requested a TDIU.  A request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 45.

The Veteran filed a separate TDIU claim that was received at the RO in April 2010.

At a May 2010 VA examination, the examiner noted that the Veteran appeared to be doing well on medications, with GAF scores of 55 present recently.  The examiner also noted the Veteran's August 2009 "crisis" when he was under increased stress due to ongoing problems with his supervisor at work.  There was a one week suspension that "appeared to be rather unfair."  

The report also indicated that the Veteran continued to work at the U.S. Postal Service where he had worked for about 28 years.  He was in a managerial level, and he seemed to have functioned quite well in the workplace, putting in many hours.  The Veteran reported during the interview that he was a professional with others at work and said that his employees loved him.  

The Veteran functioned quite well until he got the one particular supervisor who he believes is racist.  After his one-week suspension in August 2009, the Veteran went back to work, he dealt with the situation adequately, and was coping better with regard to the supervisor even though she still gave him a hard time.  The Veteran was able to ignore the problems sometimes, but he would get upset at times, too.  The Veteran decided to take a retirement to get away from all the stress.  As a result he began using all of his sick leave and left-over vacation time.

The examiner indicated that overall, the Veteran seemed to have functioned quite well at work for many, many years and until this one particular supervisor came on and creased a lot of increased stress and frustration.  Therefore , the examiner opined that the Veteran had demonstrated a history of being able to work, and the Veteran's mental health symptoms did not make him unable to work.  The problem with the one supervisor was more of a specific interpersonal difficulty with this one particular supervisor.

The examiner concluded that the Veteran chose to go out of work after 27 to 28 years, and opined that the Veteran's mental health condition did not render him unemployable.  The examiner reasoned that the Veteran demonstrated a good history of effective employment at a managerial level and described himself as professional and having his employees love him.  The Veteran functioned quite well for many years and only more recently struggled at work related to a new supervisor, and had had interpersonal difficulties with her.  Some of the descriptions suggested that her managerial style or other attitudes might have been a factor in that problem as well.  Overall, the problem with the supervisor did not appear to be a work problem, but rather, was an interpersonal problem specifically with this one supervisor and did not render him unemployable.

Based on the above findings, the RO issued a rating decision denying a TDIU in November 2010.  To the Board's knowledge, the Veteran did not appeal that decision.

When the case was remanded in January 2013, the RO was directed to send the Veteran a duty-to-assist letter addressing the issue of a TDIU.  The Veteran was asked to provide or identify any private treatment records that would support his claim; and, an examination was scheduled on his behalf.

As noted above, the Veteran cancelled his examination without good cause.  Based on 38 C.F.R. § 3.655, the Veteran's TDIU claim should be denied, as this claim is part of an increased rating; however, given the May 2010 examination report, the Board will adjudicate the claim.

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340(b).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The Veteran's service connected disabilities include residuals of an injury of the right elbow and forearm, rated as 70 percent disabling; generalized anxiety disorder with depression, rated as 50 percent disabling; hepatitis C, rated as 20 percent disabling; and scars of the thigh and the donor site, rated as noncompensable.  The combined rating is 90 percent, and there is at least one disability rated at 60 percent or more.  Thus, the only remaining question is whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

According to the May 2010 examiner the Veteran's psychiatric disorder did not preclude employment because his issue with his last supervisor was an interpersonal issue that was completely out of the norm from the rest of his employment history.  The Veteran reported that when he was in a supervisory position, his employees loved him.  He kept the same job at the Postal Service for nearly 30 years, and he retired by choice.  In essence, the Veteran would have no problem working in his prior job if it weren't for his last supervisor.

The Veteran's work history shows that he was able to work for nearly 30 years despite the service-connected physical problems, to include residuals of the right elbow and forearm and hepatitis C.  Thus, there is no evidence to suggest that these disabilities preclude his employment at the Postal Service.

As discussed above, the Board affords significantly greater probative weight to the opinions of the May 2010 VA examining clinical psychologist than the January 2010 Office of Personnel Management letter prepared by a "Legal Administrative Specialist," where there is no evidence the Specialist has any specialized medical training or experience and did not provide any indication of the "medical records" used to make a determination as to the Veteran's ability to perform his work with the Postal Service.  Moreover, even were the Board to accept this statement as proof of his inability to perform his prior position with the Postal Service, the January 2010 letter in no way indicates that the Veteran is precluded from any other job or work type.

The record provides no additional evidence to suggest that the Veteran service-connected disabilities preclude all forms of gainful employment.

The Veteran was scheduled to appear for a VA examination to address the issue, with consideration of all the service-connected disabilities; however, he refused to appear for such an examination.  Thus, the Board has no choice but to deny the claim based on the current evidence of record.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).

For these reasons, the preponderance of the evidence is against the claim and a TDIU is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Entitlement to an increased rating greater than 50 percent for generalized anxiety disorder with depression is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


